IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11541
                         Conference Calendar



MICHAEL D. RODGERS, SR.,

                                          Plaintiff-Appellant,

versus

STATE OF TEXAS; JOHN NELMS, Judge,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1934-M
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Michael D. Rodgers, Sr., appeals the dismissal of his 42

U.S.C. § 1983 lawsuit as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2).   Rodgers concedes that the district court’s reasons

for dismissal were supported by citations to authority, but he

contends that the dismissal was erroneous because the actions of

the defendants were unfair.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11541
                                 -2-

     Rodgers has failed to cite to any legal authority to support

his contention.   By failing to provide any legal analysis in

support of his contention, he has waived the only issue on

appeal.   See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d

256, 260 n.9 (5th Cir. 1995).    This appeal is DISMISSED AS

FRIVOLOUS.   5TH CIR. R. 42.2.